DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 15-24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson et al. (US Patent 5,892,897; hereinafter “Carlson”).
	Claim 1: (Currently Amended)
	Carlson teaches a method of preserving a pre-error state of a processing unit, comprising:
at a computer system having one or more processing units and memory storing one or more programs for execution by the one or more processing units (Fig. 1: 
receiving a first stream of inputs (Col. 2 Ln. 46: “Microprocessor debug tool 100 is connected to a system (not shown) that provides data, control and instructions over buses 120.”);
buffering the first stream of inputs to generate a buffered stream of inputs identical to the first stream of inputs (Col. 3 Ln. 10: “The instructions being sent to the MASTER DUT and the SHADOW DUT are also received and loaded into N-deep pipeline 112 over buses 120 … These instructions continue to be loaded into the N-deep pipeline until a PIPE CONTROL signal is received from counter 118… In this way, the counter controls the depth of the pipeline.”);
conveying the first stream of inputs to a primary instance of a program; and conveying the buffered stream of inputs to a secondary instance of the program (Col. 4 Ln. 41: “The program code is then executed (210) on MASTER DUT 102 and SHADOW DUT 104 in lock-step (concurrent execution) with each other (based on a system clock). Also at step 210, the program code is loaded into the pipeline 112 to then be transferred to TRAILER DUT for execution N-cycles later,”);
executing the primary instance on the first stream of inputs in real time; and executing the secondary instance on the buffered stream of inputs with a predefined time delay with respect to execution of the primary instance on the first stream of inputs 
detecting an error state resulting from execution of the primary instance; and in response to detecting the error state: pausing the secondary instance; and preserving a current state of the secondary instance (Col. 2 Ln. 56: “Comparator 108 compares corresponding output signals of MASTER DUT 102 and SHADOW DUT 104 and generates a ‘mismatch’ signal indicating a failure (i.e. a non-deterministic or infrequent failure has occurred in SHADOW DUT and has resulted in the outputs of the ‘good’ and the ‘bad’ processors to be different). This mismatch signal is connected to the halt input of each of the microprocessors MASTER DUT 102, SHADOW DUT 104 and TRAILER DUT 106. A signal at the halt input of the microprocessors 102, 104 and 106 forces the devices to halt execution of their instructions and freeze the internal state of the device circuitry (i.e. registers, logic, nodes, cache, etc.).”), 
wherein the current state of the secondary instance corresponds to a pre-error state of the primary instance (Col. 4 Ln. 58: “the present invention provides a method and apparatus for microprocessor failure analysis and debug of non-deterministic and 

Claim 2: (Currently Amended) 
Carlson teaches the method of claim 1, wherein the error state results from execution of the primary instance on a first input of the first stream of inputs; and wherein pausing the secondary instance comprises pausing the secondary instance prior to processing an input of the buffered stream of inputs corresponding to the first input of the first stream of inputs (Col. 2 Ln. 14: “The outputs of the master and shadow microprocessors are compared and the trailer microprocessor is halted, along with the master and shadow, when a ‘mismatch’ occurs between the outputs of the master and shadow processors. This halts the trailer microprocessor a known number of cycles before the fault condition occurred in the shadow processor.”).

Claim 3:
Carlson teaches the method of claim 1, wherein the secondary instance, after the predefined time delay, runs concurrently with the primary instance (Col. 3 Ln. 2: “Counter 118 is pre-programmed to count a period equal to the number of clock cycles that TRAILER DUT 106 is to execute behind MASTER DUT 102.” Col. 3 Ln. 27: “N-deep pipeline 112 and counter 118 operate together to delay the stream of instructions executed by MASTER DUT 102 and SHADOW DUT 104 by a preprogrammed period such that TRAILER DUT 106 is executing the identical code in a time-shifted manner. In 

Claim 4:
Carlson teaches the method of claim 1, 
wherein the error state obscures an aspect of the pre-error state of the primary instance (Col. 1 Ln. 49: “debugging tools known in the art provide the internal state of the microprocessor at the point of failure, but the conditions of the processor leading up to the failure cannot be discerned from the provided data. Thus, to discover the state of the processor prior to the failure, the process is normally repeated and the processor halted prior to the failure.”); and 
wherein preserving the current state of the secondary instance comprises:
recording an aspect of the current state of the secondary instance, wherein the aspect of the current state of the secondary instance corresponds with the aspect of the pre- error state of the primary instance (Col. 2 Ln. 14: “The outputs of the master and shadow microprocessors are compared and the trailer microprocessor is halted, along with the master and shadow, when a ‘mismatch’ occurs …This halts the trailer microprocessor a known number of cycles before the fault condition occurred in the shadow processor. When the internal states of all three processors are scanned, the differences in the internal state of the shadow processor before and at a failure can be theoretically compared.” Col. 4 Ln. 19: “The internal state of any or all of the three processors may then be scanned out for analysis. For example, any IEEE 1149.1 JTAG interface can be used for scanning the internal state of the microprocessors.”).

Claim 5:
Carlson teaches the method of claim 4, wherein the aspect of the pre-error state of the primary instance is first stored data associated with the primary instance; and wherein the aspect of the current state of the secondary instance is second stored data associated with the secondary instance, wherein the second stored data corresponds with the first stored data (Col. 2 Ln. 14: “The outputs of the master and shadow microprocessors are compared and the trailer microprocessor is halted, along with the master and shadow, when a ‘mismatch’ occurs …This halts the trailer microprocessor a known number of cycles before the fault condition occurred in the shadow processor. When the internal states of all three processors are scanned, the differences in the internal state of the shadow processor before and at a failure can be theoretically compared.”).

Claim 6:
Carlson teaches the method of claim 1, wherein:
executing the primary instance comprises generating a first output stream using a first processing unit (Col. 2 Ln. 50: “Outputs from MASTER DUT 102 and SHADOW DUT 104 are input into comparator 108, such that corresponding outputs from each microprocessor are compared by comparator 108,” wherein the “MASTER DUT 102” is the “first processing unit”.); and
executing the secondary instance comprises generating a second output stream using a second processing unit (Col 3 Ln. 35: “The output signals of SHADOW DUT 104 

Claim 7:
Carlson teaches the method of claim 6, wherein detecting an error state comprises detecting, in the first output stream, an indicator of an error state (Col. 2 Ln. 56: “Comparator 108 compares corresponding output signals of MASTER DUT 102 and SHADOW DUT 104 and generates a ‘mismatch’ signal indicating a failure”).

Claim 8:
Carlson teaches the method of claim 6, wherein detecting an error state comprises detecting, from an indicator generated by the first processing unit, an error state (Col. 2 Ln. 56: “Comparator 108 compares corresponding output signals of MASTER DUT 102 and SHADOW DUT 104 and generates a ‘mismatch’ signal indicating a failure”).

Claim 9:
Carlson teaches the method of claim 1, further comprising: 

resuming the secondary instance to obtain a subsequent state of the secondary instance; and preserving the subsequent state of the secondary instance, wherein the subsequent state of the secondary instance corresponds to a subsequent pre-error state of the primary instance (Col. 2 Ln. 14: “The outputs of the master and shadow microprocessors are compared and the trailer microprocessor is halted… when a ‘mismatch’ occurs between the outputs of the master and shadow processors. This halts the trailer microprocessor a known number of cycles before the fault condition occurred in the shadow processor. When the internal states of all three processors are scanned, the differences in the internal state of the shadow processor before and at a failure can be theoretically compared. Thereafter, the trailer microprocessor may be stepped cycle-by-cycle up to and past the point of failure of the shadow processor for further analysis.”).

Claim 10: (Currently Amended)
Carlson teaches the method of claim 9, wherein:
pausing the secondary instance comprises ceasing to convey the buffered stream of inputs to the secondary instance; and resuming the secondary instance comprises conveying a single input from the buffered stream of inputs to the secondary instance (Col. 2 Ln. 14: “The outputs of the master and shadow microprocessors are compared and the trailer microprocessor is halted… when a ‘mismatch’ occurs between the outputs of the master and shadow processors. This halts the trailer microprocessor a known number of cycles before the fault condition occurred in the shadow processor. 

Claim 11:	Carlson teaches the method of claim 1, wherein preserving the current state of the secondary instance comprises providing the current state of the secondary instance for inspection (Col. 4 Ln. 53: “At that point, all three devices under test are halted and their internal states are frozen (214). At step 216, the internal state of each of the microprocessors under test is scanned out through a test access port for analysis, and thereafter the process ends (218).”).

Claim 15: (Currently Amended) 
Carlson teaches a system, comprising:
one or more processing units; and a memory coupled to the one or more processing units and storing one or more programs for execution by the one or more processing units, the one or more programs comprising executable instructions to cause the one or more processing units to (Fig. 1: Microprocessors 102, 104 and 106 and N-Deep Pipeline 112. Col. 3 Ln. 14: “instructions continue to be loaded into the N-deep pipeline until a PIPE CONTROL signal is received from counter 118… N-deep pipeline 112 then begins shifting instructions that have been loaded into the pipeline during the 
receive a first stream of inputs (Col. 2 Ln. 46: “Microprocessor debug tool 100 is connected to a system (not shown) that provides data, control and instructions over buses 120.”);
buffer the first stream of inputs to generate a buffered stream of inputs identical to the first stream of inputs (Col. 3 Ln. 10: “The instructions being sent to the MASTER DUT and the SHADOW DUT are also received and loaded into N-deep pipeline 112 over buses 120 … These instructions continue to be loaded into the N-deep pipeline until a PIPE CONTROL signal is received from counter 118… In this way, the counter controls the depth of the pipeline.”);
convey the first stream of inputs to a primary instance of a program; and convey the buffered stream of inputs to a secondary instance of the program (Col. 4 Ln. 41: “The program code is then executed (210) on MASTER DUT 102 and SHADOW DUT 104 in lock-step (concurrent execution) with each other (based on a system clock). Also at step 210, the program code is loaded into the pipeline 112 to then be transferred to TRAILER DUT for execution N-cycles later,”);
execute the primary instance on the first stream of inputs in real time; and execute the secondary instance on the buffered stream of inputs with a predefined time delay with respect to execution of the primary instance on the first stream of inputs (Col. 3 Ln. 23: “The TRAILER RESET signal received by TRAILER DUT 106 enables the microprocessor to begin executing the instructions received from N-deep pipeline 112. Therefore, as will be appreciated, N-deep pipeline 112 and counter 118 operate 
detect an error state resulting from execution of the primary instance; and in response to detecting the error state: pause the secondary instance; and preserve a current state of the secondary instance (Col. 2 Ln. 56: “Comparator 108 compares corresponding output signals of MASTER DUT 102 and SHADOW DUT 104 and generates a ‘mismatch’ signal indicating a failure (i.e. a non-deterministic or infrequent failure has occurred in SHADOW DUT and has resulted in the outputs of the ‘good’ and the ‘bad’ processors to be different). This mismatch signal is connected to the halt input of each of the microprocessors MASTER DUT 102, SHADOW DUT 104 and TRAILER DUT 106. A signal at the halt input of the microprocessors 102, 104 and 106 forces the devices to halt execution of their instructions and freeze the internal state of the device circuitry (i.e. registers, logic, nodes, cache, etc.).”), 
wherein the current state of the secondary instance corresponds to a pre-error state of the primary instance (Col. 4 Ln. 58: “the present invention provides a method and apparatus for microprocessor failure analysis and debug of non-deterministic and infrequent type failures that efficiently and quickly pinpoints the conditions and state of the microprocessor both before and at the point of failure.”).

Claim 16: (Currently Amended) 
of inputs; and wherein the executable instructions to cause the one or more processing units to pause the secondary instance comprise executable instructions to cause the one or more processing units to pause the secondary instance prior to processing an input of the buffered stream of inputs corresponding to the first input of the first stream of inputs  (Col. 2 Ln. 14: “The outputs of the master and shadow microprocessors are compared and the trailer microprocessor is halted, along with the master and shadow, when a ‘mismatch’ occurs between the outputs of the master and shadow processors. This halts the trailer microprocessor a known number of cycles before the fault condition occurred in the shadow processor.”).

Claim 17:
Carlson teaches the system of claim 15, wherein the secondary instance, after the predefined time delay, runs concurrently with the primary instance (Col. 3 Ln. 2: “Counter 118 is pre-programmed to count a period equal to the number of clock cycles that TRAILER DUT 106 is to execute behind MASTER DUT 102.” Col. 3 Ln. 27: “N-deep pipeline 112 and counter 118 operate together to delay the stream of instructions executed by MASTER DUT 102 and SHADOW DUT 104 by a preprogrammed period such that TRAILER DUT 106 is executing the identical code in a time-shifted manner. In other words, TRAILER DUT 106 is executing the same code a number of cycles behind the MASTER and SHADOW DUTs.”).


Carlson teaches the system of claim 15, wherein the error state obscures an aspect of the pre-error state of the primary instance (Col. 1 Ln. 49: “debugging tools known in the art provide the internal state of the microprocessor at the point of failure, but the conditions of the processor leading up to the failure cannot be discerned from the provided data. Thus, to discover the state of the processor prior to the failure, the process is normally repeated and the processor halted prior to the failure.”); and
wherein the executable instructions to cause the one or more processing units to preserve the current state of the secondary instance comprise executable instructions to cause the one or more processing units to record an aspect of the current state of the secondary instance, wherein the aspect of the current state of the secondary instance corresponds with the aspect of the pre-error state of the primary instance (Col. 2 Ln. 14: “The outputs of the master and shadow microprocessors are compared and the trailer microprocessor is halted, along with the master and shadow, when a ‘mismatch’ occurs …This halts the trailer microprocessor a known number of cycles before the fault condition occurred in the shadow processor. When the internal states of all three processors are scanned, the differences in the internal state of the shadow processor before and at a failure can be theoretically compared.” Col. 4 Ln. 19: “The internal state of any or all of the three processors may then be scanned out for analysis. For example, any IEEE 1149.1 JTAG interface can be used for scanning the internal state of the microprocessors.”).

Claim 19:

executing the primary instance comprises generating a first output stream using a first processing unit (Col. 2 Ln. 50: “Outputs from MASTER DUT 102 and SHADOW DUT 104 are input into comparator 108, such that corresponding outputs from each microprocessor are compared by comparator 108,” wherein the “MASTER DUT 102” is the “first processing unit”.); and
executing the secondary instance comprises generating a second output stream using a second processing unit (Col 3 Ln. 35: “The output signals of SHADOW DUT 104 that have been stacked in pipeline 112 are compared with the outputs of TRAILER DUT 106 by comparator 110. Comparator 110 produces a ‘mismatch’ or failure signal when these outputs of SHADOW DUT and TRAILER DUT are different. Because instructions, data, and/or conditions input into pipeline 112 from SHADOW DUT 104 are presumed to be correct (since a failure has not halted the processors), the execution of those same instructions in TRAILER DUT 106 should produce identical output,” wherein the “TRAILER DUT 106” is the “second processing unit”.).

Claim 20:
Carlson teaches the system of claim 19, wherein the executable instructions to cause the one or more processing units to detect an error state comprise executable instructions to cause the one or more processing units to detect, in the first output stream, an indicator of an error state (Col. 2 Ln. 56: “Comparator 108 compares corresponding output signals of MASTER DUT 102 and SHADOW DUT 104 and generates a ‘mismatch’ signal indicating a failure”).

Claim 21:
Carlson teaches the system of claim 19, wherein the executable instructions to cause the one or more processing units to detect an error state comprise executable instructions to cause the one or more processing units to detect, from an indicator generated by the first processing unit, an error state (Col. 2 Ln. 56: “Comparator 108 compares corresponding output signals of MASTER DUT 102 and SHADOW DUT 104 and generates a ‘mismatch’ signal indicating a failure”).

Claim 22:
Carlson teaches the system of claim 15, wherein the executable instructions comprise executable instructions to further cause the one or more processing units to:
after preserving the current state of the secondary instance:
resume the secondary instance to obtain a subsequent state of the secondary instance; and preserve the subsequent state of the secondary instance, wherein the subsequent state of the secondary instance corresponds to a subsequent pre-error state of the primary instance (Col. 2 Ln. 14: “The outputs of the master and shadow microprocessors are compared and the trailer microprocessor is halted… when a ‘mismatch’ occurs between the outputs of the master and shadow processors. This halts the trailer microprocessor a known number of cycles before the fault condition occurred in the shadow processor. When the internal states of all three processors are scanned, the differences in the internal state of the shadow processor before and at a failure can be theoretically compared. Thereafter, the trailer microprocessor may be 

Claim 23: (Currently Amended)
Carlson teaches the system of claim 22, wherein:
the executable instructions to cause the one or more processing units to pause the secondary instance comprise executable instructions to cause the one or more processing units to cease to convey the buffered stream of inputs to the secondary instance; and the executable instructions to cause the one or more processing units to resume the secondary instance comprise executable instructions to cause the one or more processing units to convey a single input from the buffered stream of inputs to the secondary instance (Col. 2 Ln. 14: “The outputs of the master and shadow microprocessors are compared and the trailer microprocessor is halted… when a ‘mismatch’ occurs between the outputs of the master and shadow processors. This halts the trailer microprocessor a known number of cycles before the fault condition occurred in the shadow processor. When the internal states of all three processors are scanned, the differences in the internal state of the shadow processor before and at a failure can be theoretically compared. Thereafter, the trailer microprocessor may be stepped cycle-by-cycle up to and past the point of failure of the shadow processor for further analysis.”).

Claim 24:


Claim 26: (Currently Amended) 
Carlson teaches a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising executable instructions, which, when executed by an electronic computer system with one or more processing units, cause the electronic computer system to (Fig. 1: Microprocessors 102, 104 and 106 and N-Deep Pipeline 112. Col. 2 Ln. 46: “Microprocessor debug tool 100 is connected to a system (not shown) that provides data, control and instructions over buses 120.” Col. 4 Ln. 63: “While the invention has been described in the context of a preferred embodiment, it will be apparent to those skilled in the art that the present invention may be modified in numerous ways and may assume many embodiments other than that specifically set out and described above. Accordingly, it is intended by the appended claims to cover all modifications of the invention which fall within the true spirit and scope of the invention.”):

buffer the first stream of inputs to generate a buffered stream of inputs (Col. 3 Ln. 10: “The instructions being sent to the MASTER DUT and the SHADOW DUT are also received and loaded into N-deep pipeline 112 over buses 120 … These instructions continue to be loaded into the N-deep pipeline until a PIPE CONTROL signal is received from counter 118… In this way, the counter controls the depth of the pipeline.”);
convey the first stream of inputs to a primary instance of a program; and convey the buffered stream of inputs to a secondary instance of the program (Col. 4 Ln. 41: “The program code is then executed (210) on MASTER DUT 102 and SHADOW DUT 104 in lock-step (concurrent execution) with each other (based on a system clock). Also at step 210, the program code is loaded into the pipeline 112 to then be transferred to TRAILER DUT for execution N-cycles later,”);
execute the primary instance on the first stream of inputs in real time; and execute the secondary instance on the buffered stream of inputs with a predefined time delay with respect to execution of the primary instance on the first stream of inputs (Col. 3 Ln. 23: “The TRAILER RESET signal received by TRAILER DUT 106 enables the microprocessor to begin executing the instructions received from N-deep pipeline 112. Therefore, as will be appreciated, N-deep pipeline 112 and counter 118 operate together to delay the stream of instructions executed by MASTER DUT 102 and SHADOW DUT 104 by a preprogrammed period such that TRAILER DUT 106 is 
detect an error state resulting from execution of the primary instance; and in response to detecting the error state: pause the secondary instance; and preserve a current state of the secondary instance (Col. 2 Ln. 56: “Comparator 108 compares corresponding output signals of MASTER DUT 102 and SHADOW DUT 104 and generates a ‘mismatch’ signal indicating a failure (i.e. a non-deterministic or infrequent failure has occurred in SHADOW DUT and has resulted in the outputs of the ‘good’ and the ‘bad’ processors to be different). This mismatch signal is connected to the halt input of each of the microprocessors MASTER DUT 102, SHADOW DUT 104 and TRAILER DUT 106. A signal at the halt input of the microprocessors 102, 104 and 106 forces the devices to halt execution of their instructions and freeze the internal state of the device circuitry (i.e. registers, logic, nodes, cache, etc.).”), 
wherein the current state of the secondary instance corresponds to a pre-error state of the primary instance (Col. 4 Ln. 58: “the present invention provides a method and apparatus for microprocessor failure analysis and debug of non-deterministic and infrequent type failures that efficiently and quickly pinpoints the conditions and state of the microprocessor both before and at the point of failure.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194